1.	Claims 1- 21 are allowed.

2.	Applicant has filed an Electronic Terminal Disclosure on March 24, 2022 with respect to Claims 1-20 of co-pending U.S. Patent Application No. 16,803,387. The Double Patenting Rejection in the Non-Final Office Action issued on November 24, 2021 is hereby withdrawn.  

3.	Authorization for this examiner's amendment was given in an interview with attorney Rachel Lea Leventhal (Reg No. 54,266) on 05/23/22 and via an email received on 5/23/22.

An examiner’s amendment to the record appears below. Should the changes and/or
additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.





EXAMINER’S AMENDMENT


LISTING OF CLAIMS:


1. (Currently Amended) A system, comprising: a blockchain service circuit structured to interface with a distributed ledger, the blockchain service circuit comprising a first application programming interface (API) configured to communicate with the distributed ledger; a data collection circuit structured to monitor and collect information about at least one entity involved in a loan from the blockchain service circuit via a second API, the monitored and collected information including blockchain data from the distributed ledger; and a smart contract circuit structured to automatically restructure a debt related to the loan based on the monitored and collected information about the at least one entity involved in the loan, the debt being secured by at least one item of collateral, the smart contract circuit comprising at least one of an artificial intelligence system, a machine learning system, or a neural network, the at least one of the artificial intelligence system, the machine learning system, or the neural network being configured to: maintain a training data set comprising feedback data of outcomes of success comprising recognition of a pattern of prices or value of the item of collateral over time in relation to a collateral satisfaction value; and Serial Number: 16/886,616Dkt: SFTX-0009-U01-C12iteratively train the at least one of the artificial intelligence system, the machine learning system, or the neural network, using the training data set, to: receive the blockchain data via the first API; and output an action value corresponding to a loan-related activity based on the item of collateral, the loan-related activity comprising at least one of validating title for the item of collateral, recording a change in title for the item of collateral, assessing the value of the one of the item of collateral, initiating inspection of the one of the item of collateral, initiating maintenance of the item of collateral, initiating security for the item of collateral, modifying terms and conditions for the item of collateral, offering the loan, accepting the loan, underwriting the loan, setting an interest rate for a loan, deferring a payment requirement, modifying the interest rate for the loan, calling the loan, closing the loan, setting terms and conditions for the loan, providing notices required to be provided to a borrower, foreclosing on property subject to the loan, or modifying terms and conditions for the loan; automatically implement the loan-related activity corresponding to the action value in response to the collateral satisfaction value via a third API; automatically restructure the debt based on an outcome of the automatically implementing the loan-related activity; generate one or more blocks containing data corresponding to the loan-related activity and the automatic restructure of the debt; generate one or more hash values of the one or more blocks; and link the one or more blocks to the blockchain via the one or more hash values via a third API.

13.  (Currently Amended)  A method, comprising: receiving blockchain data from a distributed ledger via a first application programming interface (API) configured to communicate with the distributed ledger; monitoring and collecting information about at least one entity involved in a loan via a second API, the monitored and collected information including the blockchain data from the distributed ledger; and automatically restructuring a debt related to the loan based on the monitored and collected information about the at least one entity, the debt being secured by at least one item of collateral; maintaining a training data set comprising feedback data of outcomes of success comprising recognition of a pattern of prices or value of the item of collateral over time in relation to a collateral satisfaction value; and iteratively training at least one of an artificial intelligence system, a machine learning system, or a neural network, using the training data set, to: receive the blockchain data via the first API; and output an action value corresponding to a loan-related activity based on the item of collateral, the loan-related activity comprising at least one of validating title for the item of collateral, recording a change in title for the item of collateral, assessing the value of the one of the item of collateral, initiating inspection of the one of the item of AMENDMENT AND RESPONSE UNDER 37 CFR § 1.111Page 10 of 23collateral, initiating maintenance of the item of collateral, initiating security for the item of collateral, modifying terms and conditions for the item of collateral, offering the loan, accepting the loan, underwriting the loan, setting an interest rate for a loan, deferring a payment requirement, modifying the interest rate for the loan, calling the loan, closing the loan, setting terms and conditions for the loan, providing notices required to be provided to a borrower, foreclosing on property subject to the loan, or modifying terms and conditions for the loan; automatically implement the loan-related activity corresponding to the action value in response to the collateral satisfaction value via a third API; automatically restructure the debt based on an outcome of the automatically implementing the loan-related activity; generate one or more blocks containing data corresponding to the loan-related activity and the automatic restructure of the debt; generate one or more hash values of the one or more blocks; and link the one or more blocks to the blockchain via the one or more hash values via a third API.

18. (Currently Amended) An apparatus, comprising: a blockchain service circuit structured to interface with a distributed ledger, the blockchain service circuit comprising a first application programming interface (API) configured to communicate with the distributed ledger; a data collection circuit structured to monitor and collect information about at least one of a borrower or a collateral for a loan from the blockchain service circuit via a second API, the monitored and collected information including blockchain data from the distributed ledger; and a smart contract circuit structured to automatically restructure a debt related to the loan based on the monitored and collected information about the at least one of the borrower or the collateral for the loan, the debt being secured by at least one item of collateral, the smart contract circuit comprising at least one of an artificial intelligence system, a machine learning system, or a neural network, the at least one of the artificial intelligence system, the machine learning system, or the neural network being configured to: maintain a training data set comprising feedback data of outcomes of success comprising recognition of a pattern of prices or value of the item of collateral over time in relation to a collateral satisfaction value; and iteratively train the at least one of the artificial intelligence system, the machine learning system, or the neural network, using the training data set, to: receive the blockchain data via the first API; andSerial Number: 16/886,616Dkt: SFTX-0009-U01-C12 Filing Date: May 28, 2020output an action value corresponding to a loan-related activity based on the item of collateral, the loan-related activity comprising at least one of validating title for the item of collateral, recording a change in title for the item of collateral, assessing the value of the one of the item of collateral, initiating inspection of the one of the item of collateral, initiating maintenance of the item of collateral, initiating security for the item of collateral, modifying terms and conditions for the item of collateral, offering the loan, accepting the loan, underwriting the loan, setting an interest rate for a loan, deferring a payment requirement, modifying the interest rate for the loan, calling the loan, closing the loan, setting terms and conditions for the loan, providing notices required to be provided to a borrower, foreclosing on property subject to the loan, or modifying terms and conditions for the loan; automatically implement the loan-related activity corresponding to the action value in response to the collateral satisfaction value via a third API; automatically restructure the debt based on an outcome of the automatically implementing the loan-related activity; generate one or more blocks containing data corresponding to the loan-related activity and the automatic restructure of the debt; generate one or more hash values of the one or more blocks: and AMENDMENT AND RESPONSE UNDER 37 CFR § 1.111Page 14 of 23Filing Date: May 28, 2020link the one or more blocks to the blockchain via the one or more hash values via a third API.
 

REASONS FOR ALLOWANCE


REASONS FOR PATENT ELIGIBITY

Based on the 2019 PEG guidance from January 7, 2019: 
Under Step 2A, prong 1:
The claims recite an abstract idea of collecting and processing information related to loan collateral and rewarding successful information supply.

The claimed concept falls into the category of organizing human activity, specifically a commercial interaction.

Under Step 2A prong 2, the claimed invention has been deemed to recite limitations that integrates the identified abstract idea into a practical application. 

The claimed limitations recite the limitations of: “a system, comprising: a blockchain service circuit structured to interface with a distributed ledger, the blockchain service circuit comprising a first application programming interface (API) configured to communicate with the distributed ledger; a data collection circuit structured to monitor and collect information about at least one entity involved in a loan from the blockchain service circuit via a second API, the monitored and collected information including blockchain data from the distributed ledger; and a smart contract circuit structured to automatically restructure a debt related to the loan based on the monitored and collected information about the at least one entity involved in the loan, the debt being secured by at least one item of collateral, the smart contract circuit comprising at least one of an artificial intelligence system, a machine learning system, or a neural network, the at least one of the artificial intelligence system, the machine learning system, or the neural network being configured to: maintain a training data set comprising feedback data of outcomes of success comprising recognition of a pattern of prices or value of the item of collateral over time in relation to a collateral satisfaction value; and Serial Number: 16/886,616Dkt: SFTX-0009-U01-C12iteratively train the at least one of the artificial intelligence system, the machine learning system, or the neural network, using the training data set, to: receive the blockchain data via the first API; and output an action value corresponding to a loan-related activity based on the item of collateral, the loan-related activity comprising at least one of validating title for the item of collateral, recording a change in title for the item of collateral, assessing the value of the one of the item of collateral, initiating inspection of the one of the item of collateral, initiating maintenance of the item of collateral, initiating security for the item of collateral, modifying terms and conditions for the item of collateral, offering the loan, accepting the loan, underwriting the loan, setting an interest rate for a loan, deferring a payment requirement, modifying the interest rate for the loan, calling the loan, closing the loan, setting terms and conditions for the loan, providing notices required to be provided to a borrower, foreclosing on property subject to the loan, or modifying terms and conditions for the loan; automatically implement the loan-related activity corresponding to the action value in response to the collateral satisfaction value via a third API; automatically restructure the debt based on an outcome of the automatically implementing the loan-related activity; generate one or more blocks containing data corresponding to the loan-related activity and the automatic restructure of the debt; generate one or more hash values of the one or more blocks; and link the one or more blocks to the blockchain via the one or more hash values via a third API.”

These are meaningful limitations that as an ordered combination that are more than mere instructions to apply the abstract idea using a computer and are more than generally linking the use of the abstract idea to a particular technological environment or field of use and are indicative of a practical application. Further, as an ordered combination, the claims are also not well-understood, routine or conventional.

For the reasons stated above, the Claims 1- 21 are directed to patent eligible subject matter.

Applicant has amended independent Claims 1, 13 and 18 and dependent Claims 2-5, 8 – 11 and 14 – 17 and 19 – 21. 
The cited references, Voorhees, Hill and Prasad Datta, considered alone or in combination, do not disclose or render obvious all of the features of amended independent Claims 1, 13 and 18. A search of the prior art has not identified art that discloses, either alone or in combination, the elements of the amended claims. Independent Claims 1, 13 and 18 are now allowable, and all other pending claims are now allowable at least due to their dependency on an allowable independent claim. 

The closest prior art of record US 2018/0218176 A1, Voorhees, discloses a system, a method and computer-readable medium for implementing a smart contract on a blockchain. The method includes creating, via a processor, a smart contract documenting a contractual relationship of at least two parties based on an exchange of an asset, monitoring an execution of the smart contract and a current value of the asset to yield a status, and managing the smart contract based on the status. The smart contract can be exited and unused gas returned based on an event occurring or a quorum parameter being met. 
The closest prior art of record US 2019/0164221 A1, Hill et al., discloses a multisig digital asset wallet stores collateral for a loan. The borrower and lender agree to loan terms including collateralization requirements. Over the course of the loan repayment period, a Loan-to-Value (LTV) ratio between the digital asset collateral and the loan principal balance will change due to fluctuations in the market exchange value of the digital asset and a declining loan principal balance due to regular loan repayments by the borrower. If the LTV exceeds the collateral requirements by an overage amount, then the borrower may sign a transaction and request signatures from other participants to withdraw funds from the multisig collateral wallet. If the LTV fails to satisfy the collateral requirements, participants may spend funds from the multisig collateral wallet to improve the LTV, catch up after a missed payment by the borrower, or pay down the loan principal. 
The closest prior art of record US 2019/0244287 A1, Prasad Datta et al., discloses a device receives, via a blockchain, eligibility schedule data that includes collateral inventory and eligibility criteria associated with a collateral giver and a collateral receiver on a date, and receives, via a smart contract, transaction details data that includes transaction details associated with the collateral giver and the collateral receiver on the date. The device processes the eligibility schedule data and the transaction
details data, with a trained machine learning model, to determine a first collateral allocation between the collateral giver and the collateral receiver on the date, and processes the eligibility schedule data and the transaction details data, with a linear programming model, to determine a second collateral allocation between the collateral giver and the collateral receiver on the date. The device determines whether the first collateral allocation is predicted to result in a collateral allocation failure, and selectively implements the first collateral allocation or the second collateral allocation. 

Other relevant prior art:
Yuan Lu et al.,  “ZebraLancer: Private and Anonymous Crowdsourcing System atop Open Blockchain”,  3 March 2018, New Jersey Institute of Technology, arXiv: 1803.01256v1; and

Nick Szabo et al., “Smart Contracts: 12 Use Cases for Business & Beyond”, December 2016, Chamber of Digital Commerce.

For the reasons stated above, Claims 1 - 21 have been deemed to be allowable.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE PROIOS whose telephone number is (571)272-4573. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett M Sigmond can be reached on 303-297-4411. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GEORGE N. PROIOS/Examiner, Art Unit 3694    
                                                                                                                                                                                                    /MOHAMMAD Z SHAIKH/Primary Examiner, Art Unit 3694                                                                                                                                                                                                        6/3/2022